Citation Nr: 9915458	
Decision Date: 06/02/99    Archive Date: 06/15/99

DOCKET NO.  97-11 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for disability of the jaw, 
to include residuals of osteomyelitis.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel




INTRODUCTION

The veteran had active service from April 1989 to January 
1995.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the October 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for osteomyelitis or the left mandible, 
claimed as jaw surgery.  

A hearing was held on April 21, 1999, in Columbia, South 
Carolina, before the member of the Board rendering the 
determination in this claim. 


REMAND 

Service medical records show the veteran developed 
osteomyelitis of the jaw subsequent to the extraction of his 
wisdom teeth in 1990.  After a period of hospitalization, the 
veteran was released to limited duty in December 1990 with 
the expectation that he would be fit for full duty in two 
months time.  The veteran testified before the Board in April 
1999 that he continued to experience pain and functional 
impairment attributable to the residuals of osteomyelitis of 
the jaw.  

The veteran appeared for a VA examination in March 1995.  At 
that time his service medical records had not been associated 
with the claims folder and were not available for review by 
the VA examiner.  No clinical findings related to the jaw 
area or the residuals of osteomyelitis were recorded.  

The veteran apparently failed to appear for an August 1998 VA 
dental and oral examination, as well as an examination for 
scars.  He testified before the Board that he did not recall 
receiving notification that the examinations had been 
scheduled.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, an original compensation claim, shall be rated 
based on the evidence of record. 38 C.F.R. § 3.655 (1998).  
In this case the notification letter regarding the missed 
examinations is not of record.  Accordingly, it is unclear 
whether the notice was mailed to the correct address, and 
therefore whether the veteran knew the correct date and time 
to report. Cf. Hyson v. Brown, 5 Vet.App. 262 (1993).  In the 
circumstances of this case the veteran's examinations should 
be rescheduled.  

By this remand, however, the Board is notifying the veteran 
that the requested examinations are being scheduled to assist 
VA in properly adjudicating his claims, and that his failure 
to report for the examinations may result in his claim being 
disallowed.  The U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) has indicated that "[t]he duty to assist 
is not always a one-way street." Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  If a veteran desires help with his 
claim, he must cooperate with VA's efforts to assist him, to 
include reporting for scheduled examinations and keeping VA 
apprised of his current whereabouts. Id. See also Hyson, 5 
Vet.App. at 265.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the veteran 
for VA dental and oral examinations as 
well as an examination for scars, and 
notify him of such by letter sent to his 
address of record.  

a.) A copy of the notice of the 
scheduled examinations should be 
associated with the claims folder.

b.) The examiners must thoroughly 
review the claims folder prior to 
evaluating the veteran.  All 
indicated special tests and studies, 
to include x-rays if warranted, 
should be conducted, and all 
clinical findings and test results 
clearly set forth in the examination 
report.  Each examiner should 
clearly describe those findings 
which are, at least as likely as 
not, attributable to the residuals 
of osteomyelitis contracted in 
service.  The examiners should also 
describe the functional impact of 
any pain which is attributed to the 
residuals of osteomyelitis.  Full 
supporting rationale must be 
provided of any opinions expressed.  

2.  Thereafter, the RO should review the 
veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If any action taken 
remains adverse to the veteran, he should 
be provided a supplemental statement of 
the case, citing all relevant law and 
regulations, to include if appropriate, 
the provisions of 38 C.F.R. § 3.655 
pertaining to failure to report for VA 
examination.  The veteran should also be  
provided an appropriate period for 
response.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

